Citation Nr: 1714322	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-21 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left ear hearing loss increased in severity during service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends in his October 2012 claim that he "served as a communications cable systems maintenance specialist and [was] exposed to loud acoustical...noises."  In his July 2015 notice of disagreement and his May 2016 substantive appeal, the Veteran asserted that his April 1992 separation Report of Medical Examination includes a finding of progressive hearing loss "au" - in both ears.

Additionally, at his November 2016 Travel Board hearing, the Veteran testified that his preexisting left ear hearing loss was aggravated in service, as shown by the separation examination finding of progressive hearing loss.  See transcript, p. 2.  The Veteran specified that the worsening resulted from noise exposure in service from tones in manholes while upgrading wires, as well as from bomber alerts on the flight line.  Id., p. 4.  This is consistent with his military occupational specialty (MOS) of communication cable systems installation maintenance specialist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The July 2016 VA examination demonstrates that the Veteran has left ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.

With respect to in-service incurrence, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).

"[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

Here, the Board finds that the Veteran's left ear hearing loss was noted upon entry into service in the September 1986 Report of Medical Examination audiogram.  Based upon this report, the Board finds that because the condition of left ear hearing loss was diagnosed on the Veteran's entrance examination, that the condition was "noted" upon entry into service.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996); 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from his left ear hearing loss, the burden is on him to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The Board finds that the Veteran has met the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  Specifically, as the Veteran contends, the April 1992 Report of Medical Examination at separation from service includes a finding of progressive hearing loss in both ears.  Moreover, service treatment records document left ear worsening in audiograms from June 1988 to November 1990, from November 1990 to January 1992, and from January 1992 to April 1992.  38 C.F.R. § 3.306.

Further, the Board finds that there is not clear and unmistakable evidence to rebut that presumption.  Id.  Specifically, the January 2015 and July 2016 VA examiners' negative nexus opinions do not account for this documented worsening in service.  Further, they do not address the Veteran's contentions in his November 2016 Travel Board hearing.  See McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016) (a VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate).

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is granted.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


